Per Curiam.
Respondent moves to dismiss the appeal in this cause for the reason that no notice of appeal has been served upon the sureties who executed the bond for security for costs, demanded of, and furnished and filed by, the plaintiff in the court below. This case can not be distinguished from Pierce v. Commercial Investment Co., 30 Wash. 272, 72 Pac. 473, where it was held that the appeal would be dismissed where the sureties on the cost bond had not received notice of the appeal.
The motion will therefore be sustained, and the appeal dismissed.3

 Note. This case is overruled in O’Connor v. Lighthizer, ante, p. 152. Petition for rehearing has been granted. — Rep.